Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al (US Patent No. 9,938,572 B1 published 04/10/2018; hereinafter Link) in view of Czilwik et al (Magnetic chemiluminescent immunoassay for human C-reactive protein on the centrifugal microfluidics platform published 07/13/2015; hereinafter Czilwik). 
Regarding claim 1, Link teaches a specimen processing method that uses a cartridge comprising a chamber (emulsion-forming process wherein a chamber initially contains an aqueous fluid on top of a continuous phase fluid – column 8-10) configured to store a liquid, the method comprising: 
storing a specimen (an aqueous fluid 306 – Fig. 3) and a dispersion medium (an oil 308 – Fig. 3) in the chamber of the cartridge (a chamber 300 of a vial 302 – Fig. 3); and 
rotating the cartridge (chamber 100 in three different positions along cycle path 110 at three different points in time – Fig. 1C and column 11 lines 15-17) about a rotational shaft (chamber 100 is moved or translated along cycle path 110 – column 11 lines 13-14) (rotation for about a central axis of rotation 408 – Fig. 4)to agitate the specimen and the dispersion medium in the chamber, to thereby form an emulsion (emulsion 312 – Fig. 3) in which a dispersoid (plurality of droplets 314 of aqueous fluid 
However, Link does not teach a specimen in the aqueous fluid 306.
Czilwik teaches a multi-chamber LabDisk to detect human C-reactive protein (CRP) in a sample by running a magnetic chemiluminescent immunoassay with detection antibody and magnetic beads (Figure. 3 and Introduction). The sample and immunoreagents are placed in a LabDisk, comprising of the microfluidic structures, and a spinning device to mix the sample and immunoreagents (by constant acceleration/deceleration from 10 Hz to 20 Hz and back at 10 Hz s−1 for 15 min – Czilwik Figure. 3) and perform sample analysis (Figure. 3). It would be advantageous to substitute the aqueous fluid with a sample to gain the additional function of mixing a sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Link, by substituting the aqueous fluid 306 with an aqueous sample, taught by Czilwik, in order to gain the additional function of mixing a sample. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link and Czilwik both teach mixing samples in a rotating device.
Regarding claim 2, Link, modified by Czilwik, teaches the specimen processing method according to claim 1, comprising a cartridge.
However, Link, modified by Czilwik, does not teach a plurality of chambers in the cartridge.
Czilwik teaches a cartridge (LabDisk – Figure. 3) comprises a plurality of chambers arranged in an arc form (immunoreaction chamber and wash chambers - Figure. 3) whose radial distances from the rotational shaft are substantially equal (immunoreaction chamber and wash chambers are the same distance from the axis of rotation - Figure. 3). It would be advantageous to use multiple chambers to gain the additional function of washing the sample to remove unbound immunoreagents from the sample.

Regarding claim 3, Link, modified by Czilwik, teaches the specimen processing method according to claim 1, wherein 
the rotating the cartridge about the rotational shaft to form the emulsion comprises changing a rotational speed of the cartridge repeatedly (by constant acceleration/deceleration from 10 Hz to 20 Hz and back at 10 Hz s−1 for 15 min – Czilwik Figure. 3).
Regarding claim 4, Link, modified by Czilwik, teaches the specimen processing method according to claim 3, wherein the changing the rotational speed of the cartridge comprises: reversing a rotational direction of the cartridge; or accelerating and decelerating the rotational speed of the cartridge in one direction (by constant acceleration/deceleration from 10 Hz to 20 Hz and back at 10 Hz s−1 for 15 min – Czilwik Figure. 3).
Regarding claim 6, Link, modified by Czilwik, teaches the specimen processing method according to claim 3, wherein a ratio of a total volume of the dispersoid and the dispersion medium to the chamber is 30% or more and 70% or less (an aqueous fluid 306 and an oil 308 occupies more than 30% and less than 70% of the volume in chamber 300 – Link Fig. 3).
Regarding claim 9, Link, modified by Czilwik, teaches the specimen processing method according to claim 1, wherein the specimen comprises a nucleic acid or a protein (the sample contains CRP – Czilwik Abstract and Introduction) to be detected as a detection matter (the LabDisk runs a magnetic chemiluminescent immunoassay to detect human C-reactive protein – Czilwik Introduction
Regarding claim 10, Link, modified by Czilwik, teaches the specimen processing method according to claim 1, further comprising: processing a detection matter (magnetic beads – Fig. 1) in the specimen with a reagent (the LabDisk runs a magnetic chemiluminescent immunoassay with detection antibody and magnetic beads – Czilwik Figure. 3 and Introduction) comprising a labeling substance (detection antibody – Fig. 1) to label the detection matter; and detecting a signal based on the labeling substance (the magnetic chemiluminescent immunoassay detects a light signal – Fig. 1 and Introduction).
Regarding claim 11, Link, modified by Czilwik, teaches the specimen processing method according to claim 1, wherein 
the storing the specimen (a sample – Czilwik Figure. 3) and the dispersion medium (an oil 308 – Link Fig. 3) in the chamber of the cartridge (a vial 302 – Link Fig. 3) comprises storing, in the chamber (a chamber 300 of a vial 302 – Link Fig. 3 – Link Fig. 3), the specimen (a sample – Czilwik Figure. 3), the dispersion medium (an oil 308 – Link Fig. 3), and a reagent (magnetic beads and detection antibody – Czilwik Figure. 3) to process a detection matter (human C-reactive protein in a sample – Czilwik Figure. 3) in the specimen, and 
the rotating the cartridge to form the emulsion (emulsion-forming process wherein a chamber initially contains an aqueous fluid on top of a continuous phase fluid – Link column 8-10) in which the dispersoid (plurality of droplets 314 of aqueous fluid 306 – Link Fig. 3) containing the specimen is dispersed in the dispersion medium(Link, modified by Czilwik, teaches droplets 314, continuing a sample, is dispersed in the oil 308 – Fig. 3) comprises rotating the cartridge (a spinning device to mix the sample and immunoreagents – Czilwik Figure. 3) to form the emulsion (emulsion 312 – Link Fig. 3) in which the dispersoid containing the specimen and the reagent is dispersed in the dispersion medium (Link, modified by Czilwik, teaches droplets 314, containing a mixture of a sample, a detection antibody, and magnetic beads, is dispersed in the oil 308 – Fig. 3).
Regarding claim 12, Link, modified by Czilwik, teaches the specimen processing method according to claim 11, wherein the reagent (magnetic beads and detection antibody – Czilwik Figure. 3) comprises: a nucleic acid amplification reagent configured to amplify a nucleic acid in the specimen; or a substrate that reacts with a labeling substance (detection antibody binds to human C-reactive protein in the sample – Czilwik Figure. 3) specifically bound to a protein in the specimen.
Regarding claim 13, Link, modified by Czilwik, teaches the specimen processing method according to claim 11, wherein the dispersion medium (an oil 308 – Link Fig. 3) comprises an oil that is immiscible with the specimen and the reagent (Link, modified by Czilwik, teaches that the mix of a sample, a detection antibody, and magnetic beads forms an emulsion with the oil 308 – Fig. 3).
Regarding claim 15, Link, modified by Czilwik, teaches the specimen processing method according to claim 11, wherein the cartridge further comprises a liquid storing unit connected to the chamber and configured to store the dispersion medium (a multi-chamber LabDisk – Czilwik Figure. 3). 
However, Link, modified by Czilwik, does not teach that the specimen processing method further comprises rotating the cartridge about the rotational shaft to transfer the dispersion medium from the liquid storing unit to the chamber.
Czilwik teaches a specimen processing method further comprises rotating the cartridge about the rotational shaft (LabDisk including three separate MCIA structures is mounted on the rotational axis of the LabDisk player – Figure 2a) to transfer the dispersion medium from the liquid storing unit to the chamber (the LabDisk is then accelerated to 20 Hz, which transports the reagents to the reaction chambers – Figure. 3a) (immunoreaction chamber and wash chambers - Figure. 3). It would be advantageous to move the dispersion medium and sample to multiple chambers to wash the dispersion medium and sample to remove unbound immunoreagents from the sample and reduce noise in the collected data.
.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Link, modified by Czilwik, as applied to claims 3 and 4, further in view of Grumann et al (Batch-mode mixing on centrifugal microfluidic platforms published 04/07/2015; hereinafter Grumann).
Regarding claim 5, Link, modified by Czilwik, teaches the specimen processing method according to claim 4.
However, Link, modified by Czilwik, does not teach wherein the changing the rotational speed of the cartridge comprises reversing the rotational direction of the cartridge.
Grumann teaches a mixing process comprises reversing the rotational direction ([mixing] performance can further be improved by frequently changing the sense of rotation during mixing – Fig. 3 and Mixing in alternate spinning mode) of the cartridge in a cycle of 165 milliseconds or more and 330 milliseconds or less (“a cycle of 165 milliseconds or more and 330 milliseconds or less” is interpreted as “rotation in one direction for 165 milliseconds or more and 330 milliseconds or less before rotation is reversed”) (Grumann optimum mixing frequency of 8Hz and a change in frequency of 32Hz/s; these values computes an rotation in one direction for 250 milliseconds before rotation is reversed). It would be advantageous to frequently change the direction of rotation during mixing to gain better mixing performance.	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Link as modified by Czilwik, by frequently change the direction of rotation during mixing, taught by Grumann, to gain the above advantage. One of ordinary skill would 
Regarding claim 7, Link, modified by Czilwik, teaches the specimen processing method according to claim 3.
However, Link, modified by Czilwik, does not teach wherein the changing the rotational speed of the cartridge comprises reversing a rotational direction of the cartridge in a cycle of 330 milliseconds.
Grumann teaches a mixing process comprises reversing the rotational direction ([mixing] performance can further be improved by frequently changing the sense of rotation during mixing – Fig. 3 and Mixing in alternate spinning mode) of the cartridge in a cycle of 165 milliseconds (“a cycle of 330 milliseconds” is interpreted as “rotation in one direction for 165 milliseconds before rotation is reversed”) (Grumann optimum mixing frequency of 8Hz and a change in frequency of 32Hz/s; these values computes an rotation in one direction for 250 milliseconds before rotation is reversed) (Although Grumann, does not explicitly teach rotation in one direction for 330 milliseconds, one of ordinary skill can adapt the change in frequency 32Hz/s through routine experimentation to come upon a cycle of 330 milliseconds for ideal emulsion mixing). It would be advantageous to frequently change the direction of rotation during mixing to gain better mixing performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Link as modified by Czilwik, by frequently change the direction of rotation during mixing, taught by Grumann, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link, Czilwik, and Grumann all teach centrifugal mixing.
Although, Link, as modified by Czilwik and modified by Grumann, does not teach a ratio of a total volume of the dispersoid and the dispersion medium to the chamber is 30%, it would be obvious to 
Regarding claim 8, Link, modified by Czilwik, teaches the specimen processing method according to claim 3, a ratio of a total volume of the dispersoid and the dispersion medium to the chamber is 50% or more and 70% or less (an aqueous fluid 306 and an oil 308 occupies more than 50% and less than 70% of the volume in chamber 300 – Link Fig. 3). 
However, Link, modified by Czilwik, does not teach wherein the changing the rotational speed of the cartridge comprises reversing a rotational direction of the cartridge in a cycle of 165 milliseconds.
Grumann teaches a mixing process comprises reversing the rotational direction ([mixing] performance can further be improved by frequently changing the sense of rotation during mixing – Fig. 3 and Mixing in alternate spinning mode) of the cartridge in a cycle of 165 milliseconds (“a cycle of 165 milliseconds” is interpreted as “rotation in one direction for 165 milliseconds before rotation is reversed”) (Grumann optimum mixing frequency of 8Hz and a change in frequency of 32Hz/s; these values computes an rotation in one direction for 250 milliseconds before rotation is reversed) (Although Grumann, does not explicitly teach rotation in one direction for 165 milliseconds, one of ordinary skill can adapt the rate of change in frequency 32Hz/s through routine experimentation to come upon a cycle of 165 milliseconds for ideal emulsion mixing). It would be advantageous to frequently change the direction of rotation during mixing to gain better mixing performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Link as modified by Czilwik, by frequently change the direction of rotation during mixing, taught by Grumann, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link, Czilwik, and Grumann all teach centrifugal mixing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Link, modified by Czilwik, as applied to claims 11, further in view of Pipper et al (US20090263870A1 published 10/22/2009; hereinafter Pipper)
Regarding claim 14, Link, modified by Czilwik, teaches the specimen processing method according to claim 11, wherein the emulsion comprises droplets of the dispersoid (plurality of droplets 314 of aqueous fluid 306 – Link Fig. 3).
However, Link, modified by Czilwik, does not teach each of the droplets storing one molecule or one particle of the detection matter.
Pipper teaches a method for amplifying a nucleic acid molecule (paragraph 17) wherein each of the droplets (fluid droplet comprising an inner phase and an outer phase, wherein the outer phase is immiscible with the inner phase – paragraph 17) storing one molecule (the inner phase comprises a sample comprising or suspected of comprising said nucleic acid molecule – paragraph 18) or one particle of the detection matter. It would be advantageous to use a droplet to hold a single nucleic acid molecule to gain precise sample handling during a PCR process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Link as modified by Czilwik, to form a droplet to hold a single nucleic acid molecule, taught by Pipper, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link, Czilwik, and Pipper all teach sample preparation techniques.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Link, modified by Czilwik, as applied to claims 11 and 12, further in view of Lee et al (US20150322487A1 published 11/12/2015; hereinafter Lee).
Regarding claim 16, Link, modified by Czilwik, teaches the specimen processing method according to claim 11 and an emulsion is formed (emulsion 312 – Link Fig. 3). 

Lee teaches after the emulsion is formed (droplets may consist of multiple emulsions – paragraph 43), changing a temperature of the cartridge (a thermocycling region 701 for the PCR process – paragraph 42) to cause a reaction between the detection matter and the reagent in the dispersoid (droplets containing amplified DNA from the PCR process – paragraph 25). It would be advantageous to use a thermocycling region to gain the function of preforming DNA amplification.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and device, as taught by Link as modified by Czilwik, with a thermocycling process and thermocycling region, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link, Czilwik, and Lee all teach biological sample analysis technique. 
Regarding claim 17, Link, modified by Czilwik, teaches the specimen processing method according to claim 12.
However, Link, modified by Czilwik, does not teach wherein the detection matter comprises the nucleic acid, the reagent comprises the nucleic acid amplification reagent configured to amplify the nucleic acid in the specimen, and the specimen processing method further comprises, after the emulsion is formed, amplifying the nucleic acid in the dispersoid by changing a temperature of the cartridge cyclically to temperature ranges.
Lee teaches wherein the detection matter comprises the nucleic acid (determine the presence of amplified DNA or RNA in the droplet – paragraph 25), the reagent comprises the nucleic acid amplification reagent configured to amplify the nucleic acid in the specimen (primers 104 conjugated to nanoparticles or solid-phase substrates 103 cause aggregation of the nanoparticles or solid-phase substrates 103 in the PCR process – paragraph 25), and the specimen processing method further 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and device, as taught by Link as modified by Czilwik, with a PCR process and thermocycling region, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Link, Czilwik, and Lee all teach biological sample preparation technique.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/T.C.S./Examiner, Art Unit 1798    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797